DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed 02/14/2022 has been entered. Claims 1-19 and 21 are pending in the application.

Allowable Subject Matter
The indicated allowability of claims 1-15 is withdrawn in view of the newly discovered reference(s) to Presse and Batton.  Rejections based on the newly cited reference(s) follow.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 6, 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Liu (6272686) in view of Presse (20150265890) and Batton (5451046).

	Regarding 1, Liu (Figures 1-8) teaches a method for achieving a proper golf grip position for a putting grip using a guide line on a golf glove in combination with a straight edge on a putter grip, comprising the steps of: providing a golf glove having a palm surface, and a base finger portion at a base 5of an index finger, a middle finger, a ring finger, and a little finger, and a guide line (Fig. 1, Part No. 13) (Col. 2, Lines 53-67 and Col. 3, Lines 1-5) indelibly illustrated on the palm surface and that extends diagonally across the palm surface of the glove, the guide line passing across the base finger portion and that slopes at an angle of 20-30 degrees from a phantom straight line drawn horizontally across the palm surface of the golf glove (Col. 2, Lines 53-67 and Col. 3, Lines 1-5); 10providing a putter grip that has a lower portion and an upper portion, said putter grip having an angle that it can be felt by a golfer wearing a golf glove; gripping the putter grip with the golf glove by superimposing the grip longitudinally over the guide line on the palm surface of the glove so that the 15guideline is lined up with the grip, whereby the putter grip co-aligns with the grip to provide the golfer with a tactile structural feature that is repeatedly achievable to produce a more consistent putter stroke (Col. 4, Lines 38-65).  
 	Liu does not teach providing a putter grip that has a single continuous longitudinal straight edge extending at least down the lower portion, said straight edge having an angle that it can be felt by a golfer wearing a golf glove; gripping the putter grip with the golf glove by superimposing the straight edge of the grip longitudinally over the guide line on the palm surface of the glove so that the 15guideline is lined up with the continuous longitudinal straight edge, wherein only the indelibly illustrated guide line glows in the dark.
	It is noted that applicant’s specification discloses: “it is therefore one object of various embodiments of the present invention to provide a golf glove with a guide line to show the exact placement of the putter to insure proper gripping of the putter grip along the edge of the putter grip, 25 whether the grip is a square, rectangle, triangle, or other configuration, as long as the grip has a straight edge that extends down the length of the grip and that can be felt through the glove when a golfer aligns the indicator marking (running diagonally along the golfer's palm on the glove) with the edge of the putter grip.”
 	Presse (Figures 1-11) teaches a putter grip (Para. 0028, 0044) that has a lower portion and an upper portion that has a single continuous longitudinal straight edge (See fig. 11B. 11C, 11D, 11E, 11F, 11H) extending at least down the lower portion (Para. 0055), said straight edge being configured so that it can be felt by a golfer gripping the golf grip (Para. 0044-0045, 0050, 0055).
	It is noted that the prior art of Presse teaches a golf putter having a longitudinal straight edge that is gripped by a user (see fig. 11B. 11C, 11D, 11E, 11F, 11H of Presse) (Para. 0044, 0050, 0055). The claim recitation of “said straight edge having an angle that it can be felt by a golfer wearing a golf glove; gripping the putter grip with the golf glove by superimposing the straight edge of the grip longitudinally over the guide line on the palm surface of the glove so that the 15guideline is lined up with the continuous longitudinal straight edge” is met by the combination of Liu and Presse under 35 USC 103 as the difference between the claim and Liu is the “longitudinal straight edge.” Gripping a putter grip (as taught by Presse) wearing the glove (as taught by Liu) will result in “the guideline is lined up with the continuous longitudinal straight edge” as is the case in gripping any putter grip.
 	Batton  (Figures 1-7) teaches  a sporting implement having a guide line that glows in the dark (Col. 5, Lines 4-9; Col. 6, Lines 40-45).
 	It would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to provide Liu with a putter grip that has a lower portion and an upper portion that has a single continuous longitudinal straight edge as taught by Presse as a means of Simple substitution of one known element (a putter grip that is gripped by a user) for another (a putter grip having a longitudinal straight edge that is gripped by a user) to obtain predictable results (a putter gripped grasped by a user during golf training) (See: KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007) (Presse: Para. 0050, 0055); MPEP Section 2143), and to provide Liu with only the indelibly illustrated guide line glows in the dark as taught by Batton as a means of having a particular section of a sporting implement/object glow in the dark as a matter of obvious design choice (Batton: Col. 5, Lines 4-9; Col. 6, Lines 40-45).


	Regarding 2, the modified Liu (Figures 1-8) teaches a putter grip having a surface that is gripped by a user (Col. 4, Lines 38-65).  
 	The modified Liu does not teach the continuous straight edge consists of a 45-degree angle from a flat surface of the putter grip.
	Presse (Figures 1-11) teaches the continuous straight edge consists of a 45-degree angle from a flat surface of the putter grip (See fig. 11B, 11C, 11H) (Para. 0044-0045, 0050, 0055).
	It would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to provide the modified Liu with the continuous straight edge consists of a 45-degree angle from a flat surface of the putter grip as taught by Presse as a means of Simple substitution of one known element (a putter grip that is gripped by a user) for another (a putter grip having a longitudinal straight edge that is gripped by a user and has a square, triangular, or rectangular cross section) to obtain predictable results (a putter gripped grasped by a user during golf training) (See: KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007) (Presse: Para. 0050, 0055); MPEP Section 2143).


	Regarding claim 3, the modified Liu (Figures 1-8) teaches the putter grip is adapted to line up with the guide line on the glove (Col. 4, Lines 38-65).
 	The modified Liu does not teach the putter grip is devoid of any visual indicator adapted to line up with the guide line on the glove.  
	Presse (Figures 1-11) teaches the putter grip (Fig. 6 and 9, Part No. 600; Para. 0044) (Also see fig. 11B, 11C, 11H) is devoid of any visual indicator adapted to line up with the guide line on the glove (Para. 0044-0045, 0050, 0055).
	It would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to provide the modified Liu with the putter grip is devoid of any visual indicator adapted to line up with the guide line on the glove as taught by Presse as a means of providing a club that exactly replicates the angle of the club face to the ball irrespective of the position along the length of the grip at which the player holds the club (Presse: Para. 0050).


	Regarding 4, the modified Liu (Figures 1-8) teaches the golf grip (18) is devoid of any depression that could assist the golfer with a consistent finger placement when gripping the putter (Col. 3, Lines 55-67 and Col. 4, Lines 1-28).  


	Regarding 6, the modified Liu (Figures 1-8) teaches said golf glove is devoid of any hook and loop fasteners to indicate positioning of a golfer's hands on a putter (Col. 1, Lines 17-41) (See Figures 1-8).  

 
	Regarding 11, Liu (Figures 1-8) teaches a method for achieving a proper golf grip position for a putting gripusing a guide line on a golf glove in combination with a straight edge on a putter, comprising the steps of: providing a golf glove having a palm surface with a guide line (Fig. 1, Part No. 13) (Col. 2, Lines 53-67 and Col. 3, Lines 1-5) indelibly illustrated on the palm 5surface and that extends diagonally across the palm surface of the glove; providing a putter grip that has a lower portion and an upper portion, said grip having an angle that it can be felt by a golfer wearing a golf glove; gripping the putter grip with the golf glove by superimposing the grip 10longitudinally over the guide line on the palm surface of the glove so that the guideline is lined up with the grip, whereby the putter grip co-aligns with the guide line to provide the golfer with a tactile structural feature that is repeatedly achievable to produce a more consistent putter stroke (Col. 4, Lines 38-65).  
 	Liu does not teach providing a putter grip that has a lower portion and an upper portion that has a single continuous longitudinal straight edge extending at least down the lower portion, said straight edge having an angle that it can be felt by a golfer wearing a golf glove; gripping the putter grip with the golf glove by superimposing the straight edge of the grip 10longitudinally over the guide line on the palm surface of the glove so that the guideline is lined up with the continuous longitudinal straight edge, wherein only the indelibly illustrated guide line glows in the dark.
	It is noted that applicant’s specification discloses: “it is therefore one object of various embodiments of the present invention to provide a golf glove with a guide line to show the exact placement of the putter to insure proper gripping of the putter grip along the edge of the putter grip, 25 whether the grip is a square, rectangle, triangle, or other configuration, as long as the grip has a straight edge that extends down the length of the grip and that can be felt through the glove when a golfer aligns the indicator marking (running diagonally along the golfer's palm on the glove) with the edge of the putter grip.”
 	Presse (Figures 1-11) teaches a putter grip (Para. 0028, 0044) that has a lower portion and an upper portion that has a single continuous longitudinal straight edge (See fig. 11B. 11C, 11D, 11E, 11F, 11H) extending at least down the lower portion (Para. 0055), said straight edge being configured so that it can be felt by a golfer gripping the putter grip (Para. 0044-0045, 0050, 0055).
	It is noted that the prior art of Presse teaches a golf putter having a longitudinal straight edge that is gripped by a user (see fig. 11B. 11C, 11D, 11E, 11F, 11H of Presse) (Para. 0044, 0050, 0055). The claim recitation of “said straight edge having an angle that it can be felt by a golfer wearing a golf glove; gripping the putter grip with the golf glove by superimposing the straight edge of the grip longitudinally over the guide line on the palm surface of the glove so that the 15guideline is lined up with the continuous longitudinal straight edge” is met by the combination of Liu and Presse under 35 USC 103 as the difference between the claim and Liu is the “longitudinal straight edge.” Gripping a putter grip (as taught by Presse) wearing the glove (as taught by Liu) will result in “the guideline is lined up with the continuous longitudinal straight edge” as is the case in gripping any putter grip.
	Batton  (Figures 1-7) teaches  a sporting implement having a guide line that glows in the dark (Col. 5, Lines 4-9; Col. 6, Lines 40-45).
 	It would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to provide Liu with a putter grip that has a lower portion and an upper portion that has a single continuous longitudinal straight edge as taught by Presse as a means of Simple substitution of one known element (a putter grip that is gripped by a user) for another (a putter grip having a longitudinal straight edge that is gripped by a user) to obtain predictable results (a putter gripped grasped by a user during golf training) (See: KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007) (Presse: Para. 0050, 0055); MPEP Section 2143), and to provide Liu with only the indelibly illustrated guide line glows in the dark as taught by Batton as a means of having a particular section of a sporting implement/object glow in the dark as a matter of obvious design choice (Batton: Col. 5, Lines 4-9; Col. 6, Lines 40-45).


	Regarding 12, the modified Liu (Figures 1-8) teaches providing a golf glove having a palm surface with a guide line (Fig. 1, Part No. 13) (Col. 2, Lines 53-67 and Col. 3, Lines 1-5) indelibly illustrated on the palm 5surface.
 	The modified Liu does not teach the putter grip is devoid of any visual indicator having a color distinct from the color of the putter grip and that is adapted to line up with the guide line on the glove.  
	Presse (Figures 1-11) teaches the putter grip is devoid of any visual indicator having a color distinct from the color of the putter grip and that is adapted to line up with the guide line on the glove (See Fig. 11C) (Para. 0026, 0055).
	It would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to provide the modified Liu with the putter grip is devoid of any visual indicator having a color distinct from the color of the putter grip and that is adapted to line up with the guide line on the glove as taught Presse as a means of providing tactile feedback to indicate to the user whether the club is properly aligned (Presse: Para. 0004, 0010).

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Liu in view of Presse and Batton, further in view of Pepe (20140038736).

	Regarding 5, the modified Liu (Figures 1-8) teaches providing a golf glove having a guide line (Fig. 1, Part No. 13) (Col. 2, Lines 53-67 and Col. 3, Lines 1-5) indelibly illustrated on the palm surface and that extends diagonally across the palm surface of the glove; 10providing a putter grip that has a lower portion and an upper portion ().
 	The modified Liu does not teach the glove and the putter grip are packaged together as a kit.  
	Pepe (Figures 1-9) teaches the glove and the putter grip are packaged together as a kit (Para. 0007).
 	It would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to provide the modified Liu with the glove and the putter grip are packaged together as a kit as taught by Pepe as a means of storing and/or transporting a golf training apparatus (Pepe: Para. 0007).

Claims 7-10 and 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over Liu (6272686) in view of Pepe (20140038736), Batton (5451046), and Presse (20150265890).

	Regarding 7, Liu (Figures 1-8) teaches a method for achieving a proper golf grip position for a putting grip using a guide line on a golf glove in combination with a straight edge on a putter grip, comprising the steps of: providing a golf glove and a putter grip, said golf glove having a palm 5surface, and a base finger portion at a base of an index finger, a middle finger, a ring finger, and a little finger, and an indelibly illustrated guide line (Fig. 1, Part No. 13) (Col. 2, Lines 53-67 and Col. 3, Lines 1-5) on the palm surface that extends diagonally across the palm surface of the glove, the guide line passing across the base finger portion and that slopes at an angle of 20-30 degrees from a phantom straight line drawn horizontally across the palm surface of the golf glove (Col. 2, Lines 53-67 and Col. 3, Lines 1-5), said golf glove having a top surface that is devoid of any markings to indicate positioning of a golfer's hands on a putter (See Figures 1-8); wherein the putter grip has a lower portion and an upper portion, said15gripgr grip having an angle configured so that it can be felt by a golfer wearing the golf glove when the golfer aligns said grip with the indelibly illustrated guide line (Col. 4, Lines 38-65), said golf grip being devoid of any depression that could assist the golfer with a consistent finger placement when gripping the putter (Col. 3, Lines 64-67 and Col. 4, Lines 15); gripping the putter grip with the golf glove by superimposing the grip longitudinally over the guide line on the palm surface of the glove so that the guideline is lined up with the grip, whereby the putter grip co-aligns with the guide line to provide the golfer with a tactile structural feature that is repeatedly achievable to produce a more consistent putter stroke; 25gripping the putter grip with an ungloved hand (Col. 4, Lines 38-60); and putting a golf ball (Col. 1, Lines 7-16).  
 	Liu does not teach providing a golf glove and a putter grip in a kit, said indelibly 10illustrated guide line being the only feature on said glove that glows in the dark, the putter grip has a lower portion and an upper portion and that has a single continuous longitudinal straight edge extending down the lower portion, said 15single continuous longitudinal straight edge having an angle configured so that it can be felt by a golfer wearing the golf glove when the golfer aligns said edge with the indelibly illustrated guide line, gripping the putter grip with the golf glove by superimposing the single 20continuous longitudinal straight edge of the grip longitudinally over the guide line on the palm surface of the glove so that the guideline is lined up with the single continuous longitudinal straight edge.
	Pepe (Figures 1-9) teaches providing a golf glove and a putter grip in a kit (Para. 0007).
	Batton  (Figures 1-7) teaches  a sporting implement having a guide line that glows in the dark (Col. 5, Lines 4-9; Col. 6, Lines 40-45).
	It is noted that applicant’s specification discloses: “it is therefore one object of various embodiments of the present invention to provide a golf glove with a guide line to show the exact placement of the putter to insure proper gripping of the putter grip along the edge of the putter grip, 25 whether the grip is a square, rectangle, triangle, or other configuration, as long as the grip has a straight edge that extends down the length of the grip and that can be felt through the glove when a golfer aligns the indicator marking (running diagonally along the golfer's palm on the glove) with the edge of the putter grip.”
 	Presse (Figures 1-11) teaches a putter grip (Para. 0028, 0044) that has a lower portion and an upper portion that has a single continuous longitudinal straight edge (See fig. 11B. 11C, 11D, 11E, 11F, 11H) extending at least down the lower portion (Para. 0055), said straight edge being configured so that it can be felt by a golfer gripping the putter grip (Para. 0044-0045, 0050, 0055).
	It is noted that the prior art of Presse teaches a golf putter having a longitudinal straight edge that is gripped by a user (see fig. 11B. 11C, 11D, 11E, 11F, 11H of Presse) (Para. 0044, 0050, 0055). The claim recitation of “the putter grip has a lower portion and an upper portion and that has a single continuous longitudinal straight edge extending down the lower portion, said 15single continuous longitudinal straight edge having an angle configured so that it can be felt by a golfer wearing the golf glove when the golfer aligns said edge with the indelibly illustrated guide line, gripping the putter grip with the golf glove by superimposing the single 20continuous longitudinal straight edge of the grip longitudinally over the guide line on the palm surface of the glove so that the guideline is lined up with the single continuous longitudinal straight edge” is met by the combination of Liu and Presse under 35 USC 103 as the difference between the claim and Liu is the “longitudinal straight edge.” Gripping a putter grip (as taught by Presse) wearing the glove (as taught by Liu) will result in “the guideline is lined up with the continuous longitudinal straight edge” as is the case in gripping any putter grip.
	It would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to provide Liu with a golf glove and a putter grip in a kit as taught by Pepe as a means of storing and/or transporting a golf training apparatus (Pepe: Para. 0007), to provide Liu with only the indelibly illustrated guide line glows in the dark as taught by Batton as a means of having a particular section of a sporting implement/object glow in the dark as a matter of obvious design choice (Batton: Col. 5, Lines 4-9; Col. 6, Lines 40-45), and to provide Liu with a putter grip that has a lower portion and an upper portion that has a single continuous longitudinal straight edge as taught by Presse as a means of Simple substitution of one known element (a putter grip that is gripped by a user) for another (a putter grip having a longitudinal straight edge that is gripped by a user) to obtain predictable results (a putter gripped grasped by a user during golf training) (See: KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007) (Presse: Para. 0050, 0055); MPEP Section 2143).


	Regarding 8, the modified Liu (Figures 1-8) teaches the putter grip has a lower portion and an upper portion, said15gripgr grip having an angle configured so that it can be felt by a golfer wearing the golf glove when the golfer aligns said grip with the indelibly illustrated guide line (Col. 4, Lines 38-65).
 	The modified Liu does not teach the putter grip is devoid of any visual indicator having a color distinct from the color of the putter grip and that is adapted to line up with the guide line on the glove.  
	Presse (Figures 1-11) teaches the putter grip is devoid of any visual indicator having a color distinct from the color of the putter grip and that is adapted to line up with the guide line on the glove (See Fig. 11C) (Para. 0026, 0055).
	It would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to provide the modified Liu with the putter grip is devoid of any visual indicator having a color distinct from the color of the putter grip and that is adapted to line up with the guide line on the glove as taught Presse as a means of providing tactile feedback to indicate to the user whether the club is properly aligned (Presse: Para. 0004, 0010).


	Regarding 9, the modified Liu (Figures 1-8) teaches providing a golf glove and a putter grip (Fig. 1, Part No. 13) (Col. 2, Lines 53-67 and Col. 3, Lines 1-5).
 	The modified Liu does not teach the glove and the putter grip are packaged together as a kit.  
	Pepe (Figures 1-9) teaches the glove and the putter grip are packaged together as a kit (Para. 0007).
 	It would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to provide the modified Liu with the glove and the putter grip are packaged together as a kit as taught by Pepe as a means of storing and/or transporting a golf training apparatus (Pepe: Para. 0007).


	Regarding 10, the modified Liu (Figures 1-8) teaches said golf glove is devoid of any hook and loop fasteners to indicate position of a golfer's hands on a putter (Col. 1, Lines 17-41) (See Figures 1-8). 


	Regarding 13, the modified Liu (Figures 1-8) teaches providing a golf glove having a palm surface with a guide line (Fig. 1, Part No. 13) (Col. 2, Lines 53-67 and Col. 3, Lines 1-5) indelibly illustrated on the palm 5surface.
 	The modified Liu does not teach the glove and the putter grip are packaged together as a kit.  
	Pepe (Figures 1-9) teaches the glove and the putter grip are packaged together as a kit (Para. 0007).
 	It would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to provide the modified Liu with the glove and the putter grip are packaged together as a kit as taught by Pepe as a means of storing and/or transporting a golf training apparatus (Pepe: Para. 0007).


	Regarding 14, the modified Liu (Figures 1-8) teaches providing a golf glove having a palm surface with a guide line (Fig. 1, Part No. 13) (Col. 2, Lines 53-67 and Col. 3, Lines 1-5) indelibly illustrated on the palm 5surface.
 	The modified Liu does not teach the continuous straight edge consists of a 45-degree angle from a flat surface of the putter grip.  
	Presse (Figures 1-11) teaches the continuous straight edge consists of a 45-degree angle from a flat surface of the putter grip (See Fig. 11C) (Para. 0026, 0055).
	It would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to provide the modified Liu with the continuous straight edge consists of a 45-degree angle from a flat surface of the putter grip as taught Presse as a means of changing the shape of the putter grip of  Liu (See: In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966)) (Liu: Para. 0055), and also as a means of providing tactile feedback to indicate to the user whether the club is properly aligned (Presse: Para. 0004, 0010).


	Regarding 15, the modified Liu (Figures 1-8) teaches said golf glove is devoid of any hook and loop fasteners to indicate positioning of a golfer's hands on a putter (Col. 1, Lines 17-41) (See Figures 1-8).

Claims 16-18 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Liu in view of Presse.

 	Regarding 16, Liu (Figures 1-8) teaches a method for achieving a proper golf grip position for a putting grip using a guide line on a golf glove in combination with a straight edge on a putter grip, comprising the steps of: providing a golf glove having a palm surface, and a base finger portion at a base of an index finger, a middle finger, a ring finger, and a little finger, and a guide line (Fig. 1, Part No. 13) (Col. 2, Lines 53-67 and Col. 3, Lines 1-5) indelibly illustrated 5on the palm surface and that extends diagonally across the palm surface of the glove, the guide line passing across the base finger portion and that slopes at an angle of 20-30 degrees from a phantom straight line drawn horizontally across the palm surface of the golf glove (Col. 2, Lines 53-67 and Col. 3, Lines 1-5); wherein said golf glove has a top surface that is devoid of any markings to indicate positioning of a golfer's hands on a putter (See figure 1); 10providing a putter grip (Col. 3, Lines 56-63) that has a lower portion and an upper portion; wherein the golf grip is devoid of any depression that could assist the golfer with a consistent finger placement when gripping the putter (Col. 3, Lines 64-67 and Col. 4, Lines 15); and 15gripping the putter grip with the golf glove, whereby the putter grip co-aligns with the guide line to provide the golfer with a tactile structural feature that is repeatedly achievable to produce a more consistent putter stroke (Col. 4, Lines 38-65), and wherein the method conforms to the rules of golf (Col. 1, Lines 7-16).  
 	 Liu does not teach a putter grip that has a lower portion and an upper portion that has a single continuous longitudinal straight edge extending at least down the lower portion, said straight edge being configured so that it can be felt by a golfer wearing the golf glove, gripping the putter grip with the golf glove by superimposing the straight edge of the grip longitudinally over the guide line on the palm surface of the glove so that the guideline is lined up with the continuous longitudinal straight edge.
	It is noted that applicant’s specification discloses: “it is therefore one object of various embodiments of the present invention to provide a golf glove with a guide line to show the exact placement of the putter to insure proper gripping of the putter grip along the edge of the putter grip, 25 whether the grip is a square, rectangle, triangle, or other configuration, as long as the grip has a straight edge that extends down the length of the grip and that can be felt through the glove when a golfer aligns the indicator marking (running diagonally along the golfer's palm on the glove) with the edge of the putter grip.”
 	Presse (Figures 1-11) teaches a putter grip (Para. 0028, 0044) that has a lower portion and an upper portion that has a single continuous longitudinal straight edge (See fig. 11B. 11C, 11D, 11E, 11F, 11H) extending at least down the lower portion (Para. 0055), said straight edge being configured so that it can be felt by a golfer gripping the golf grip (Para. 0044-0045, 0050, 0055).
	It is noted that the prior art of Presse teaches a golf putter having a longitudinal straight edge that is gripped by a user (see fig. 11B. 11C, 11D, 11E, 11F, 11H of Presse) (Para. 0044, 0050, 0055). The claim recitation of “said straight edge being configured so that it can be felt by a golfer wearing the golf glove, gripping the putter grip with the golf glove by superimposing the straight edge of the grip longitudinally over the guide line on the palm surface of the glove so that the guideline is lined up with the continuous longitudinal straight edge, ” is met by the combination of Liu and Presse under 35 USC 103 as the difference between the claim and Liu is the “longitudinal straight edge.” Gripping a putter grip (as taught by Presse) wearing the glove (as taught by Liu) will result in “the guideline is lined up with the continuous longitudinal straight edge” as is the case in gripping any putter grip.
	It would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to provide Liu with a putter grip that has a lower portion and an upper portion that has a single continuous longitudinal straight edge as taught by Presse as a means of Simple substitution of one known element (a putter grip that is gripped by a user) for another (a putter grip having a longitudinal straight edge that is gripped by a user) to obtain predictable results (a putter gripped grasped by a user during golf training) (See: KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007) (Presse: Para. 0050, 0055); MPEP Section 2143).


	Regarding 17, the modified Liu (Figures 1-8) teaches a method for achieving a proper golf grip position for a putting grip using a guide line on a golf glove in combination with a straight edge on a putter grip, comprising the steps of: providing a golf glove having a guide line (Fig. 1, Part No. 13) (Col. 2, Lines 53-67 and Col. 3, Lines 1-5) indelibly illustrated 5on the palm surface and that extends diagonally across the palm surface of the glove; 10providing a putter grip (Col. 3, Lines 56-63) that has a lower portion and an upper portion; and 15gripping the putter grip with the golf glove, whereby the putter grip co-aligns with the guide line to provide the golfer with a tactile structural feature that is repeatedly achievable to produce a more consistent putter stroke (Col. 4, Lines 38-65).  
 	 The modified Liu does not teach the continuous straight edge consists of a 45-degree angle from a flat surface of the putter grip.  
	Presse (Figures 1-11) teaches the continuous straight edge consists of a 45-degree angle from a flat surface of the putter grip (See Fig. 11C) (Para. 0026, 0055).
	It would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to provide the modified Liu with the continuous straight edge consists of a 45-degree angle from a flat surface of the putter grip as taught Presse as a means of changing the shape of the putter grip of  Liu (See: In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966)) (Liu: Para. 0055), and also as a means of providing tactile feedback to indicate to the user whether the club is properly aligned (Presse: Para. 0004, 0010).


	Regarding 18, the modified Liu (Figures 1-8) teaches a method for achieving a proper golf grip position for a putting grip using a guide line on a golf glove in combination with a straight edge on a putter grip, comprising the steps of: 10providing a putter grip (Col. 3, Lines 56-63) that has a lower portion and an upper portion; and 15gripping the putter grip with the golf glove, whereby the putter grip co-aligns with the guide line to provide the golfer with a tactile structural feature that is repeatedly achievable to produce a more consistent putter stroke (Col. 4, Lines 38-65).  
 	 The modified Liu does not teach the putter grip is devoid of any visual indicator adapted to line up with the guide line on the glove.  
	Presse (Figures 1-11) teaches the putter grip is devoid of any visual indicator adapted to line up with the guide line on the glove (See Fig. 11C) (Para. 0026, 0055).
	It would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to provide the modified Liu with the putter grip is devoid of any visual indicator adapted to line up with the guide line on the glove as taught Presse as a means of providing tactile feedback to indicate to the user whether the club is properly aligned (Presse: Para. 0004, 0010).


	Regarding 21, the modified Liu (Figures 1-8) teaches said golf glove is devoid of any hook and loop fasteners to indicate positioning of a golfer's hands on a putter (Col. 1, Lines 17-41) (See Fig. 1-8).

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Liu in view of Presse, further in view of Pepe (20140038736).

	Regarding 19, the modified Liu (Figures 1-8) teaches a method for achieving a proper golf grip position for a putting grip using a guide line on a golf glove in combination with a straight edge on a putter grip, comprising the steps of: 15gripping the putter grip with the golf glove, whereby the putter grip co-aligns with the guide line to provide the golfer with a tactile structural feature that is repeatedly achievable to produce a more consistent putter stroke (Col. 4, Lines 38-65).  
 	 The modified Liu does not teach the glove and the putter grip are packaged together as a kit.  
	Pepe (Figures 1-9) teaches the glove and the putter grip are packaged together as a kit (Para. 0007).
 	It would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to provide the modified Liu with the glove and the putter grip are packaged together as a kit as taught by Pepe as a means of storing and/or transporting a golf training apparatus (Pepe: Para. 0007).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER GLENN whose telephone number is (571)272-1277. The examiner can normally be reached 9:00 a.m. - 5:00 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, EUGENE KIM can be reached on (571) 272-4463. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/C.G./Examiner, Art Unit 3711                                                                                                                                                                                                        /EUGENE L KIM/Supervisory Patent Examiner, Art Unit 3711